On Petition for a Rehearing.
Downey, J.
A petition for a rehearing in this case presents as reasons therefor the following:
“ First. That it is unnecessary to make the personal representatives of Luers parties to the cause, as Luers was only a trustee, and that a successor to his trust has been appointed.
“ Second. That Luers was simply a trustee of the church, an unincorporated society, and as bishop held the real estate upon which the mortgage was given, and upon which the judgment was obtained below in trust for said congregation, and that as such trustee his personal representative had no interest directly or indirectly in the determination of the suit.”
Counsel seem to have misapprehended the decision of the court. It was not objected, as counsel seem to suppose, that the personal representative of the defendant 'below was • not a party to the appeal. On the contrary, it is stated in the • opinion that the appeal is taken by the administrator. We *595sought to convey the idea that the person or persons to whom the title to the mortgaged premises descended should also have been made parties to the appeal. If it be true, as contended, that the deceased held as trustee, of which however we have no evidence in the record, and some one else has succeeded to the estate as succeeding trustee, that person should be a party to the appeal as the representative of the ownership of the real estate.
N. O. Ross and R. Magee, for appellant.
W Z. Stuart, S. T. McComiett, and M. Winfield, for appellee.
The petition is overruled.